DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.

Response to Arguments
Applicant’s arguments in combination with amendments, see Claims and Remarks, filed 12/23/2021, with respect to the rejection(s) of claims 9-28 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No 20140275818 granted to Kassem et al. (previously presented) in view of US Pat Pub No 20160166148 granted to Malkki (previously presented) in yet further view of WO2015173539A1 granted to Strachan et al. (New reference) for claims 9-10, 12-15, 17-20, 22-24, 26-28. Additional claims 11, 16, 21, and 25 are rejected under 35 U.S.C. 103 as being 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 9-10, 12-15, 17-20, 22-24, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No 20140275818 granted to Kassem et al. (hereinafter “Kassem”) in view of US Pat Pub No 20160166148 granted to Malkki in yet further view of WO2015173539A1 granted to Strachan et al. (hereinafter “Strachan”).
Regarding claim 9, Kassem discloses a system for monitoring patient status (e.g. abstract, para 0006), comprising: at least one sensor (e.g. fig. 2, para 0046 “the sensing device 208…sensing device(s) 208 include ICP transducers, temperature sensors, blood pressure monitors, pulse oximeters, evoked potentials, etc.”) that continuously acquires biological data from a patient (e.g. para 0006); a destination display (e.g. fig. 2, para 0046 “displays 202”); and a controller (e.g. fig. 2, para 0046 “processing circuitry 204”) configured to set an value of the historical patient status (e.g. fig. 3, para 0055 “the textual display for each physiological parameter can include numerical data regarding the physiological parameter for the current time period, and the graphical display for each physiological parameter can include a graphical illustration of the numerical data for the current time period”), where the historical patient status indicates (e.g. para 0059 “The current actual value can be shown textually and/or graphically …  The normal range scale can have an upper normal limit 340 that corresponds to a predetermined upper limit of the normal range, and the normal range scale can have a lower normal limit 342 that corresponds to a predetermined lower limit of the normal range”, therefore, the three stages of levels is present), continuously receive biological data from the at least one sensor (e.g. para 0006, “for a period of time”); determine a current patient status  value of the  historical patient] status, when the indicated level of the current patient status exceeds the indicated level of the historical patient status (e.g. para 0006 discusses that patient parameters are continuously updated; para 0066, 0068-0069 discusses an alarm which is triggered when “any of the physiological parameters fall outside their associated normal range”. Therefore, the patient status is updated to display an alarm only when the patient status exceeds the previous level where no alarm was indicated. Para 0075 recites “alarm could be maintained until acknowledged…”); periodically display on the destination display a first patient status monitoring screen including both the updated historical patient status and the current patient status (e.g. para 0064 “a history button 360 configured to be user-activated so as to provide historical sensed data for the patient and/or other patient records”, displays 202 of fig 2).  
Although Kassem discloses providing a continuous patient monitor which provides a current patent parameter, which indicates no alarms, but capable of presenting an alarm when a threshold is exceeded, Kassem fails to explicitly disclose providing the status as “normal, caution, or warning”. 
Malkki teaches a similar monitoring device having an alarm system which includes multiple levels which are presented by highlighting an alarm portion 122 of the display section as provided in paragraph 0033 and recites that the highlighted alarm portion 122 remains highlighted during the continued operation of the display in order to draw the attention of an observing clinician to the representation of the developing alarm condition represented by the portion 122. Additionally, Malkki’s references teaches that it is known to provide an alarm 
Kassem as modified by Malkki teaches the limitations recited above. As currently recited, the claim only requires that the historical patient status to be maintained at the value of the historical patient status. The claim submits that only on a particular set of circumstances, the historical patient status needs to be updated. Therefore, the claim does not necessarily require the limitation of updating historical patient status to a more critical level. For the purposes of examination, and to advance prosecution, the examiner agrees that Kassem and Malkki fail to disclose updating the historical patient status to a more critical level, otherwise maintaining the value of the historical patient status. 
Strachan teaches a method and apparatus for monitoring the status of a patient on the basis of a plurality of vital signs measurements wherein vital signs observed are compared to models (population-based reference and a patient specific model) in order to calculate numerical indices to determine abnormality with respect to each model and to output alert notifications if the numerical index exceeds a threshold (claim 1). Strachan teaches that it is known to provide status change notification only (emphasis added) if the change corresponds to an increase in the numerical index, generated with reference toe he reference model, thereby indicative of a deterioration in the patient’s condition (claim 5, page 5, lines 24-31). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kassem as 

Regarding claim 10, Kassem as modified by Malkki and Strachan (hereinafter “modified Kassem”) renders the system according to claim 9 obvious as recited hereinabove, Kassem discloses wherein the controller is further configured to display on the destination display a second patient status monitoring screen including the received biological data along with alarm thresholds set for a plurality of alarm levels (e.g. fig. 3).  

Regarding claim 12, modified Kassem renders the system according to claim 9 obvious as recited hereinabove, Kassem discloses wherein the at least one sensor is attached to the patient (e.g. Para 0046, “temperature sensors, blood pressure monitors, pulse oximeters” are known to be attached to a patient to provide physiological parameters; additionally, see Malkki fig 1).  

Regarding claim 13, modified Kassem renders the system according to claim 9 obvious as recited hereinabove, Kassem discloses further comprising: a plurality of displays for displaying patient biological data, each of the plurality of displays being arranged at a different location (e.g. para 0045-0046, “The device 200 can include one or more displays 202”; “displays described herein can be realized as part of virtually any device, e.g., a monitoring device, a personal computer, a workstation, a handheld computer, a tablet computer, a smartphone, or other computing device”).  

Regarding claim 14, modified Kassem renders the system according to claim 9 obvious as recited hereinabove, Kassem discloses wherein the controller is further configured to reset the historical patient status to a default value upon a user log in (e.g. para 0064).  

Regarding claim 15, modified Kassem renders the system according to claim 14 obvious as recited hereinabove, Kassem discloses wherein the default value corresponds to the current patient status at the time of the user log in (e.g. fig. 3).  

Regarding claim 17, modified Kassem renders the system according to claim 9 obvious as recited hereinabove, Malkki teaches wherein the current patient status indicates one of a plurality of alarm levels (e.g. figs. 2-15).
  
Regarding claim 18, modified Kassem renders the system according to claim 9 obvious as recited hereinabove, Kassem discloses wherein the historical patient status indicates one of a plurality of alarm levels (e.g. para 0064, fig. 3, trends 306), while Malkki teaches the details of the alarms (e.g. figs 2-15).  

Regarding claim 19, Kassem discloses a patient status monitoring device (e.g. abstract, para 0006, 0046, fig. 2, device 200), comprising: a memory for storing a plurality of threshold values (e.g. para 0046, Fig 2, memory 214); and a controller configured to set an value for a historical patient status (e.g. para 0046, fig. 2, processing circuitry 204); continuously receive , where the patient status indicates (e.g. para 0059 “The current actual value can be shown textually and/or graphically …  The normal range scale can have an upper normal limit 340 that corresponds to a predetermined upper limit of the normal range, and the normal range scale can have a lower normal limit 342 that corresponds to a predetermined lower limit of the normal range”, therefore, the three stages of levels is present) update the value for the historical patient status based on the currently received biological data,  level of the historical patient status (e.g. para 0006 discusses that patient parameters are continuously updated; para 0066, 0068-0069 discusses an alarm which is triggered when “any of the physiological parameters fall outside their associated normal range”. Therefore, the patient status is updated to display an alarm only when the patient status exceeds the previous level where no alarm was indicated. Para 0075 recites “alarm could be maintained until acknowledged…”); periodically display on a destination display a first patient status monitoring screen including both the updated historical patient status and the current patient status (e.g. 
Although Kassem discloses providing a continuous patient monitor which provides a current patent parameter, which indicates no alarms, but capable of presenting an alarm when a threshold is exceeded, Kassem fails to explicitly disclose providing the status as “normal, caution, or warning”. 
Malkki teaches a similar monitoring device having an alarm system which includes multiple levels which are presented by highlighting an alarm portion 122 of the display section as provided in paragraph 0033 and recites that the highlighted alarm portion 122 remains highlighted during the continued operation of the display in order to draw the attention of an observing clinician to the representation of the developing alarm condition represented by the portion 122. Additionally, Malkki’s references teaches that it is known to provide an alarm which includes multiple levels as presented in figures 2-16. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kassem with the teachings of Malkki to provide an alarm indication that is updated in levels to provide the predictable result of drawing the attention of an observing clinician to the representation of the developing alarm condition.
Kassem as modified by Malkki teaches the limitations recited above. As currently recited, the claim only requires that the historical patient status to be maintained at the value of the historical patient status. The claim submits that only on a particular set of circumstances, the historical patient status needs to be updated. Therefore, the claim does not necessarily require the limitation of updating historical patient status to a more critical level. For the fail to disclose updating the historical patient status to a more critical level, otherwise maintaining the value of the historical patient status. 
Strachan teaches a method and apparatus for monitoring the status of a patient on the basis of a plurality of vital signs measurements wherein vital signs observed are compared to models (population-based reference and a patient specific model) in order to calculate numerical indices to determine abnormality with respect to each model and to output alert notifications if the numerical index exceeds a threshold (claim 1). Strachan teaches that it is known to provide status change notification only (emphasis added) if the change corresponds to an increase in the numerical index, generated with reference toe he reference model, thereby indicative of a deterioration in the patient’s condition (claim 5, page 5, lines 24-31). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kassem as modified by Malkki with the teachings of Strachan to provide the predictable result of only monitoring the patients status which reflects deterioration in the patient.  

Regarding claim 20, modified Kassem renders the device according to claim 19 obvious as recited hereinabove, Kassem discloses wherein the controller is further configured to display on the destination display a second patient status monitoring screen including the received biological data along with stored alarm thresholds set for a plurality of alarm levels (e.g. fig. 3).    

Regarding claim 22, modified Kassem renders the device according to claim 19 obvious as recited hereinabove, Kassem discloses wherein the at least one sensor is attached to the patient (e.g. Para 0046, “temperature sensors, blood pressure monitors, pulse oximeters” are known to be attached to a patient to provide physiological parameters; additionally, see Malkki fig 1).  

Regarding claim 23, modified Kassem renders the device according to claim 19 obvious as recited hereinabove, Kassem discloses wherein the controller is further configured to reset the historical patient status to a default value upon a user log in (e.g. para 0064).   

Regarding claim 24, modified Kassem renders the device according to claim 19 obvious as recited hereinabove, Kassem discloses wherein the default value corresponds to the current patient status at the time of the user log in (e.g. para 0064, fig. 3). 


Regarding claim 26, modified Kassem renders the device according to claim 19 obvious as recited hereinabove, Kassem discloses wherein the current patient status indicates one of a plurality of alarm levels (e.g. para 0064, fig. 3, trends 306), while Malkki teaches the details of the alarms (e.g. figs 2-15).  

Regarding claim 27, modified Kassem renders the system according to claim 19 obvious as recited hereinabove, Kassem discloses wherein the historical patient status indicates one of a 

Regarding claim 28, discloses a non-transitory computer readable medium having stored there on instructions that when executed by a processor (e.g. para 0011), cause the process to perform the steps of setting an value for a historical patient status  (e.g. fig. 3, para 0055 “the textual display for each physiological parameter can include numerical data regarding the physiological parameter for the current time period, and the graphical display for each physiological parameter can include a graphical illustration of the numerical data for the current time period”), where the historical patient status value indicates (e.g. para 0059 “The current actual value can be shown textually and/or graphically …  The normal range scale can have an upper normal limit 340 that corresponds to a predetermined upper limit of the normal range, and the normal range scale can have a lower normal limit 342 that corresponds to a predetermined lower limit of the normal range”, therefore, the three stages of levels is present)
continuously receiving biological data from a sensor that continuously acquires biological data from a patient (e.g. para 0006, “for a period of time”); determining a current patient status based on a currently received biological data and one or more of a plurality of stored threshold values (e.g. para 0060), updating the value for the historical patient status based on the currently received biological data, when the indicated level of the current patient status exceeds the indicated level of the historical patient status (e.g. para 0006 discusses that patient parameters are continuously updated; para 0066, 0068-0069 discusses an alarm which is triggered when “any of the physiological parameters fall outside their associated normal  updated historical patient status and the current patient status (e.g. para 0064 “a history button 360 configured to be user-activated so as to provide historical sensed data for the patient and/or other patient records”, displays 202 of fig 2).   
Although Kassem discloses providing a continuous patient monitor which provides a current patent parameter, which indicates no alarms, but capable of presenting an alarm when a threshold is exceeded, Kassem fails to explicitly disclose providing the status as “normal, caution, or warning”. 
Malkki teaches
Kassem as modified by Malkki teaches the limitations recited above. As currently recited, the claim only requires that the historical patient status to be maintained at the value of the historical patient status. The claim submits that only on a particular set of circumstances, the historical patient status needs to be updated. Therefore, the claim does not necessarily require the limitation of updating historical patient status to a more critical level. For the purposes of examination, and to advance prosecution, the examiner agrees that Kassem and Malkki fail to disclose updating the historical patient status to a more critical level, otherwise maintaining the value of the historical patient status. 
Strachan teaches a method and apparatus for monitoring the status of a patient on the basis of a plurality of vital signs measurements wherein vital signs observed are compared to models (population-based reference and a patient specific model) in order to calculate numerical indices to determine abnormality with respect to each model and to output alert notifications if the numerical index exceeds a threshold (claim 1). Strachan teaches that it is known to provide status change notification only (emphasis added) if the change corresponds to an increase in the numerical index, generated with reference toe he reference model, thereby indicative of a deterioration in the patient’s condition (claim 5, page 5, lines 24-31). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kassem as modified by Malkki with the teachings of Strachan to provide the predictable result of only monitoring the patients status which reflects deterioration in the patient.


Claims 11, 16, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over “modified Kassem” as applied to claims 9-10, 12-15, 17-20, 22-24, 26-28 above, and further in view of In yet further view of 20110046498 granted to Klap et al. (hereinafter “Klap” – previously presented).
Regarding claim 11, modified Kassem renders the system according to claim 9 obvious as recited hereinabove, but fail to explicitly discloses wherein the at least one sensor is provided in a patient bed.  
Klap teaches a similar device (e.g. abstract) and teaches that it is known to provide at least one sensor in a patient bed  (e.g. fig. 2, para 0180, 0186 and 0196 “This is because the data were collected using a sensor that was placed underneath the subject's bed”) which allows for determining events of large body motion and evaluating whether they involved a posture change of the main body, sleep cycle, identifying various information such as when the patient has changed his position or whether the patient is in bed as in paragraph 0196 . Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the modified disclosure of Kassem with the teachings of Klap to provide a sensor in the bed to monitor the presence of the patient and various patient movements to provide the predictable result of evaluating whether they involved a posture change of the main body, sleep cycle, identifying various information such as when the patient has changed his position or whether the patient is in bed.

Regarding claim 16, modified Kassem renders the system according to claim 9 obvious as recited hereinabove, but fails to disclose wherein the processor is further configured to Klap teaches a similar device (e.g. abstract) and configured to receive at non-continuous biological data (e.g. fig. 2, motion sensor 30) in order to capture the motion of the subject (e.g. para 0161) which allows for determining events of large body motion and evaluating whether they involved a posture change of the main body, sleep cycle, identifying various information such as when the patient has changed his position or whether the patient is in bed as in paragraph 0196 . Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the modified disclosure of Kassem with the teachings of Klap to provide a sensor in the bed to monitor the presence of the patient and various patient movements to provide the predictable result of evaluating whether they involved a posture change of the main body, sleep cycle, identifying various information such as when the patient has changed his position or whether the patient is in bed.

Regarding claim 21, modified Kassem renders the system according to claim 19 obvious as recited hereinabove, but fail to explicitly discloses wherein the at least one sensor is provided in a patient bed.  
Klap teaches a similar device (e.g. abstract) and teaches that it is known to provide at least one sensor in a patient bed  (e.g. fig. 2, para 0180, 0186 and 0196 “This is because the data were collected using a sensor that was placed underneath the subject's bed”) which allows for determining events of large body motion and evaluating whether they involved a posture change of the main body, sleep cycle, identifying various information such as when the patient has changed his position or whether the patient is in bed as in paragraph 0196 . Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the modified 

Regarding claim 25, modified Kassem renders the device according to claim 19 obvious as recited hereinabove, Kassem discloses wherein the processor is further configured to receive non-continuous biological data.  Klap teaches a similar device (e.g. abstract) and configured to receive at non-continuous biological data (e.g. fig. 2, motion sensor 30) in order to capture the motion of the subject (e.g. para 0161) which allows for determining events of large body motion and evaluating whether they involved a posture change of the main body, sleep cycle, identifying various information such as when the patient has changed his position or whether the patient is in bed as in paragraph 0196 . Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the modified disclosure of Kassem with the teachings of Klap to provide a sensor in the bed to monitor the presence of the patient and various patient movements to provide the predictable result of evaluating whether they involved a posture change of the main body, sleep cycle, identifying various information such as when the patient has changed his position or whether the patient is in bed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792